DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/20/22, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of 10/25/21 has been withdrawn. 
Applicant’s arguments with respect to the rejections under 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 12, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (US 4671348 A).
For claim 1, Bauer discloses a leading edge assembly (Figs. 5-6) for a hypersonic vehicle, the leading edge assembly comprising:
an outer wall (50) that is tapered to a leading edge (43), wherein the outer wall at least partially defines a vapor chamber (40);
a capillary structure (wick 52) positioned on an inner surface of the outer wall within the vapor chamber (Fig. 6); and
a thermal energy storage assembly (leg heat pipes 41) positioned in thermal communication with the vapor chamber (leading edge of 41 abuts trailing edge of 40),
wherein the vapor chamber comprises a working fluid therein (working fluid in the states of liquid 48 and vapor 49),
wherein the thermal energy storage assembly comprises:
a reservoir wall (walls 55 of heat pipe 41) extending to a leading edge of the energy storage assembly (wall 55 extends to the leftmost corner of 41, defining a leading edge); and
a phase change material (59/60 liquid/gas material) encased within the reservoir wall such that the phase change material is fluidly isolated from the working fluid (fluidly isolated by walls of 40 and 41), and
wherein the vapor chamber (40) extends between the leading edge of the outer wall (at leading edge 43) and the leading edge of the energy storage assembly (leading edge (far left) of 41).
For claim 6, Bauer discloses the leading edge assembly of claim 1, wherein the thermal energy storage assembly comprises a first chamber (top heat pipe 41) containing a first phase change material (59/60) having a first melting temperature (Col 10, lines 29-30, “to melt the frozen working fluid”) and bottom heat pipe 41) containing a second phase change material (59/60) having a second melting temperature (Col 10, lines 29-30, “to melt the frozen working fluid”).
For claim 8, Bauer discloses the leading edge assembly of claim 7, wherein the capillary structure comprises:
at least one liquid bridge (fluid 48 traveling across holes 54) that extends away from the reservoir wall toward the outer wall (fluid is traveling away from walls 55 to the leading edge 43) for providing a shorter path to the leading edge relative to the capillary structure (shorter path to go through the bisecting wall and the holes than to travel along the circumferential wick 52).
For claim 12, Bauer discloses the leading edge assembly of claim 2, wherein the reservoir wall extends substantially parallel to the outer wall (55 parallel to 50 where they come together at the leading edge of 41).  
For claim 15, Bauer discloses the leading edge assembly of claim 1, wherein the thermal energy storage assembly is positioned proximate an aft bulkhead of the leading edge assembly (Fig. 11-12, partition wall extending from the bottom skin is considered a bulkhead that is aft of the leading edge).  
For claim 17, Bauer discloses the leading edge assembly of claim 1, wherein the vapor chamber is charged with lithium, sodium, or silver (Col 10, line 11, “for example, sodium or lithium”).
For claim 18, Bauer discloses the leading edge assembly of claim 1, wherein the outer wall is formed from a ceramic matrix composite, carbon-carbon composite, or refractory material (Col 1, lines 47-50, “materials commonly considered: ceramics, carbon-carbon”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Lindberg (US 3267857 A).
For claim 3, Bauer discloses the leading edge assembly of claims 1, but fails to disclose that the phase change material comprises silicon or beryllium. 
However, Lindberg teaches a leading edge device with a phase change material comprising beryllium (Col 3, line 51, “Examples are the borohydrides of aluminum, beryllium”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bauer by having the phase change material comprise beryllium as disclosed by Lindberg. One of ordinary skill in the art would have been motivated to make this modification to since it would a simple substitution of one known element (sodium or lithium) for another (beryllium) to obtain predictable results (providing a working material for heat exchange).
For claim 4, Bauer discloses the leading edge assembly of claim 1, but fails to disclose that the phase change material has a melting temperature of greater than 1000 degrees Celsius.
However, Lindberg teaches phase change materials with melting temperatures above 1000 degrees Celsius (Col 5, Table IV).

For claim 5, Bauer discloses the leading edge assembly of claim 1, wherein the phase change material has a latent heat of fusion greater than 300 kJ/kg (Lindberg, Col 3, Table III).
For claim 9, Bauer discloses the leading edge assembly of claim 1, but fails to disclose that the outer wall, the reservoir wall, and the capillary structure are additively manufactured as a single monolithic component. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to additively manufacture the outer wall, the reservoir wall, and the capillary structure as a single monolithic component, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). One of ordinary skill in the art would have been motivated to make this modification improved manufacturing costs, weight savings, and for less complex structures.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Stalmach (US 3785591 A).
For claim 10, Bauer discloses the leading edge assembly of claim 1, but fails to disclose that the reservoir wall is a compliant containment structure that can expand or contract depending on a state of the phase change material.
	However, Stalmach teaches a leading edge assembly with an compliant containment structure that can expand or contract depending on a state of the phase change material (Col 4, lines 21-26, “The expandable material 19 is a material having a thermal coefficient of expansion substantially greater than that of the coolant 18 and is a material adapted to expand substantially from its original configuration while in a non-vaporized state”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bauer by having the reservoir wall be made of a compliant containment structure that can expand or contract depending on a state of the phase change material as disclosed by Stalmach. One of ordinary skill in the art would have been motivated to make this modification “to permit compression thereof in accommodation of expansion of the coolant” (Stalmach, Col 4, lines 32-34).
For claim 11, Bauer discloses the leading edge assembly of claim 1, but fails to disclose that the reservoir wall has a wavy profile.
However, it would have been an obvious matter of design choice to make the different portions of the reservoir wall of whatever form or shape was desired or expedient such as adding in curves to make a wavy profile. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. One of ordinary skill in the art would have been motivated to make this modification to increase the surface area of the wall for more optimal heat transfer.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Wang (US 20180170553 A1).
For claim 13, Bauer discloses the leading edge assembly of claim 2, but fails to disclose: a plurality of heat exchange fins mounted on an outer surface of the reservoir wall. 
However, Wang teaches an aircraft structure with a leading edge (Fig. 3, leading edge of 305) comprising a plurality of heat exchange fins (340) mounted on an outer surface of the structure (305).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bauer by having heat exchange fins mounted on an outer surface of the structure as disclosed by Wang. One of ordinary skill in the art would have been motivated to make this modification for increased surface area for more optimal heat transfer as “the fin helps extract the heat” (Wang, Para 0021).
	For claim 14, Bauer as modified discloses the leading edge assembly of claim 13, wherein each of the plurality of heat exchange fins extends in the spanwise direction (Fig. 8C, extend in both spanwise and chordwise direction).

Allowable Subject Matter
Claims 7, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Bauer discloses the limitations of claim 1. For claim 7
For claim 16, Bauer fails to teach an internal chamber defined by the reservoir wall that is within the vapor chamber. The prior art of record does not render such a modification obvious.
For claim 19, Bauer fails to teach that the thermal energy storage assembly is positioned within the vapor chamber. These two components are individual chambers located next to each other, and it would not be obvious to place one within the other. Claim 20 would be allowable based on its dependence on claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647